Citation Nr: 0806706	
Decision Date: 02/27/08    Archive Date: 03/06/08

DOCKET NO.  04-22 040	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to an increased initial evaluation for a service-
connected right hand disorder, currently rated as 10 percent 
disabling.    


REPRESENTATION

Veteran represented by:	Oregon Department of Veterans' 
Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Christopher McEntee, Associate Counsel 

INTRODUCTION

The veteran had active service from October 1972 to November 
1976.       

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision dated in June 2003 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Portland, Oregon.      

The Board remanded this matter for further development in May 
2006.  


FINDINGS OF FACT

1.	The veteran is currently rated as 10 percent disabled for 
limitation of motion in fingers of the right hand, effective 
December 17, 2004.  

2.	No evidence of record indicates that the veteran has 
ankylosis in his right wrist, his right hand, or in any of 
the digits on his right hand.  

3.	No evidence of record indicates that the veteran has 
limitation of motion in his right thumb or wrist.    


CONCLUSIONS OF LAW

1.	Prior to December 17, 2004, the criteria for an initial 
rating in excess of 0 percent, for the veteran's service-
connected right hand disorder, had not been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5214-
5230 (2007).

2.	From December 17, 2004, the criteria for a rating in 
excess of 10 percent, for the veteran's service-connected 
right hand disorder, have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5214-5230 
(2007).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran claims entitlement to an increased rating for a 
right hand disorder.  In the interest of clarity, the Board 
will initially discuss whether this claim has been properly 
developed for appellate purposes.  The Board will then 
address the merits of the claim, providing relevant VA law 
and regulations, the relevant facts, and an analysis of its 
decision.

I.  Veterans Claims Assistance Act of 2000

The Board must determine whether the veteran has been 
apprised of the law and regulations applicable to this 
matter, the evidence that would be necessary to substantiate 
the claim, and whether the claim has been fully developed in 
accordance with the Veterans Claims Assistance Act of 2000 
(VCAA) and other applicable law.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107 (West 2002).

VA is required to provide notice of the VCAA to a claimant as 
required by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b)(1).  More specifically, VA is required to notify a 
claimant of the evidence and information necessary to 
substantiate a claim and whether the claimant or the VA is 
expected to provide the evidence, and is required to request 
from the claimant any other evidence in his or her possession 
that pertains to the claim.  Id. 

VA satisfied VCAA notification requirements here in letters 
from VA dated in March 2003 and July 2006.  38 U.S.C.A. 
§ 5103 and 38 C.F.R. § 3.159.  VA informed the veteran of the 
evidence needed to substantiate the claim, and of the 
elements of the claim.  See Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  VA requested from the veteran relevant 
evidence, or information regarding evidence which VA should 
obtain (the Board also finds that the veteran was otherwise 
fully notified of the need to give to VA any evidence 
pertaining to his claim).  Pelegrini v. Principi, 18 Vet. 
App. 112 (2004) (veteran should be notified that he should 
submit any pertinent evidence in his possession).  VA advised 
the veteran of the respective duties of the VA and of the 
veteran in obtaining evidence needed to substantiate his 
claim.  And VA provided notification to the veteran prior to 
the initial adjudication of his claim.  See Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (VCAA notice must 
be provided to a claimant before the initial unfavorable RO 
decision).

The Board notes a deficiency with VCAA notification, however.  
Though, in July 2006, VA provided the veteran with general 
notification on disability evaluations, VA has not provided 
the veteran with particular notification on disability 
criteria for hand disorders.  See Vazquez-Flores v. Peake, __ 
Vet. App. __, No. 05-0355 (Jan. 30, 2008).  

Nevertheless, the Board finds that any presumed prejudice 
incurred by the veteran as a result of the incomplete notice 
has been rebutted by the record, and that proceeding with a 
final decision is appropriate here.  See Sanders v. 
Nicholson, 487 F.3d 881 (2007).  See also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F.3d 1328.  As will be further detailed below, the 
relevant diagnostic codes in this matter do not warrant an 
increased disability evaluation for the veteran's right hand 
disorder.  In short, the veteran has received the maximum 
authorized evaluation for his right hand disorder.  As such, 
the incomplete notice is harmless error here.    

The Board finds that VA satisfied VCAA notification 
requirements here.  

With regard to VA's duty to assist, the VCAA requires that VA 
make reasonable efforts to assist the veteran in obtaining 
evidence necessary to substantiate a claim for benefits 
sought, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  38 
U.S.C.A. § 5103A.  The VCAA provides that the assistance 
provided by the Secretary shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary, as further defined by 
statute, to make a decision on the claim.  38 U.S.C.A. § 
5103A.  

In this matter, the Board finds that VA's duty to assist has 
been satisfied as well.  The RO obtained medical records 
relevant to the appeal.  VA afforded the veteran the 
opportunity to appear before one or more hearings to voice 
his contentions.  And VA provided the veteran with medical 
examinations for his claim.  

In sum, the facts relevant to this appeal have been properly 
developed and there is no further action to be undertaken to 
comply with VA's duties to notify or assist the veteran in 
this appeal.  Therefore, the veteran has not been prejudiced 
as a result of the Board deciding his claim here.  

II.  The Merits of the Claim for Increased Rating

The record shows that the veteran had a pre-service right 
hand disorder.  This disorder worsened during service, and 
resulted in surgery to repair a tendon in the right wrist-
hand area.  

In September 2002, the veteran claimed service connection for 
a "right hand condition tendon reconstruction."  In the 
June 2003 rating decision on appeal, the RO granted service 
connection for a right hand disorder, assigning a 
noncompensable evaluation effective the date of claim.  The 
veteran timely appealed this decision to the Board.

During the pendency of the appeal, and following the Board's 
May 2006 remand for additional development, the RO assigned a 
compensable evaluation for the veteran's right hand disorder: 
in a July 2007 rating decision, the RO assigned a 10 percent 
evaluation for stenosis tenosynovitis of the fingers, 
effective December 17, 2004 (under Diagnostic Code 7804 of 
38 C.F.R. § 4.118, the RO also assigned a 10 percent 
evaluation for the scar residual of the in-service surgery).  
In its decision, the RO cited VA treatment records, dated 
December 17, 2004, which evidence limitation of motion in the 
veteran's fingers.  

Despite the increase in rating here, the Board will continue 
to review the veteran's claim on appeal.  See AB v. Brown, 6 
Vet. App. 35, 38 (1993) (an appellant is presumed to be 
seeking the maximum available benefit even where an increase 
is granted during the appeal period).  

In this decision, the Board disagrees with the veteran's 
contention that a higher rating is due.  The evidence does 
not support a compensable rating prior to December 17, 2004, 
or a rating in excess of 10 percent from that date.  See 
Fenderson v. West, 12 Vet. App. 119 (1999) (consideration 
must be given to whether a higher rating is warranted at any 
point during the pendency of the claim).    

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating.  Otherwise, the lower rating will be assigned.  
See 38 C.F.R. § 4.7.  Any reasonable doubt regarding a degree 
of disability will be resolved in favor of the veteran.  See 
38 C.F.R. § 4.3.  When the evidence is in relative equipoise, 
the veteran is accorded the benefit of the doubt.  See 38 
U.S.C.A. § 5107(b).   

Diagnostic Codes 5214 through 5230 address disorders of the 
hands, wrists, and fingers.  See 38 C.F.R. § 4.71a (2007).  
Compensable ratings from 60 to 10 percent are authorized for 
ankylosis.  Compensable ratings of 20 and 10 percent are 
authorized for limitation of motion in the thumb.  A 
compensable rating of 10 percent is authorized for limitation 
of motion in the wrist.  And a compensable rating of 10 
percent is authorized for limitation of motion in the index 
or long fingers (DC 5230 warrants only a noncompensable 
evaluation for limitation of motion in the ring or little 
fingers).  Id.  

In this matter, the medical evidence of record shows 
limitation of motion in the veteran's right middle finger, 
beginning December 17, 2004.  But the evidence does not 
support the veteran's claim for an additional increase - 
there is no medical evidence of record of ankylosis; there is 
no medical evidence of record of limitation of motion in the 
wrist and/or the thumb; and there is no medical evidence of 
record of middle finger or index finger limitation of motion 
dated prior to December 17, 2004.  

The record consists of the following relevant medical 
evidence: a May 2003 VA compensation examination report 
addressing the veteran's joints and bones, a May 2003 VA 
compensation examination report addressing the veteran's 
general medical status, an August 2006 VA compensation 
examination report addressing the veteran's right hand, a 
private medical report dated in April 2007, and VA treatment 
records.  See Fenderson, supra.  

The May 2003 VA general medical evaluation noted the 
veteran's report that his hobby is playing guitar, and that 
he then worked for a boiler repair company.  

The May 2003 VA examiner addressing the veteran's bones noted 
the veteran's complaints of weakness in his right little 
finger, and his complaints of right hand fatigability.  On 
examination, the examiner noted full adduction to the little 
finger.  The examiner did not note limitation of motion in 
the other fingers, or in the veteran's wrist.  And the 
examiner noted an April 2003 VA radiologist's note stating, 
"[n]o significant abnormality is detected" for the right 
hand.  

A May 2004 VA report focusing on the veteran's liver noted no 
palmar erythema and strength of 5/5 in the right hand.  

VA treatment records dated in December 2004, May 2005, July 
2006, and August 2006 note pain and intermittent catching and 
locking in the middle and index fingers of the right hand.   

The August 2006 VA examiner noted the veteran's complaints of 
pain, limitation, fatigability, and flare ups.  He noted 
limitation of motion in the middle, index, ring, and little 
fingers of the right hand.  And he noted possible carpal 
tunnel syndrome in the right upper extremity.  But the 
examiner noted no ankylosis, no limitation of motion in the 
thumb, and no limitation of motion in the wrist.  And he 
noted a radiology examination which indicated no degenerative 
changes in the right hand.  See 38 C.F.R. § 4.71a, Diagnostic 
Codes 5003, 5010.  

The private April 2007 examiner noted right hand weakness 
relative to the left hand.  And the examiner noted carpal 
tunnel syndrome and right ulnar neuropathy at the elbow.  
But, as with previous examiners, this examiner noted no 
ankylosis, no limitation of motion in the thumb, no 
limitation of motion in the wrist, and no degenerative 
changes.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5214-5230.  

Based on the record, the Board finds no medical evidence of 
record showing ankylosis, limitation of motion of the thumb, 
or limitation of motion of the wrist.  As such, a rating in 
excess of 10 percent is not warranted in this matter at any 
time during the appeal period.  But a 10 percent rating is 
warranted from December 17, 2004 based on medical evidence of 
limitation of motion in the right middle and index fingers.  
See 38 C.F.R. § 4.71a, Diagnostic Codes 5214-5230.  

The Board has considered whether an additional increase is 
warranted here for functional loss due to flare-ups of pain, 
fatigability, incoordination, pain on movement, and weakness, 
which results in additional disability beyond that reflected 
on range of motion measurements.  38 C.F.R. §§ 4.10, 4.40, 
4.45, 4.59 and DeLuca v. Brown, 8 Vet. App. 202 (1995).  But 
the Board finds an additional increase under this authority 
unwarranted.  Though the record is clear that the veteran 
experiences pain and weakness in his right hand, an 
additional increase is not warranted here because VA has 
already granted him the maximum authorized rating for 
limitation in the middle and index fingers.  See 38 C.F.R. § 
4.71a, Diagnostic Codes 5214-5230.  

And the Board finds an extraschedular rating unwarranted 
here.  Application of the regular schedular standards is 
found practicable in this matter.  Hence the Board is not 
required to remand this matter to the RO for the procedural 
actions outlined in 38 C.F.R. § 3.321(b)(1) for assignment of 
an extra-schedular evaluation.  See Bagwell v. Brown, 9 Vet. 
App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

In summary, the Board finds a 10 percent rating warranted for 
the veteran's service-connected right hand disorder from 
December 17, 2004.  See Fenderson and AB, both supra.  But 
the preponderance of the evidence is against any additional 
increase.  The benefit-of-the-doubt rule does not apply 
therefore to any claim for additional increase.  Any such 
claim for increase must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board has closely reviewed and considered the veteran's 
statements in this matter.  While his statements may be 
viewed as evidence, the Board must also note that laypersons 
without medical expertise or training are not competent to 
offer medical evidence on matters involving diagnosis and 
etiology.  Therefore, the statements alone are insufficient 
to prove the veteran's claim.  Ultimately, a lay statement, 
however sincerely communicated, cannot form a factual basis 
for granting a claim requiring medical determinations.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992).  


ORDER

1.	Prior to December 17, 2004, entitlement to a compensable 
initial evaluation, for the veteran's service-connected right 
hand disorder, is denied.      

2.	From December 17, 2004, entitlement to an evaluation in 
excess of 10 percent, for the veteran's service-connected 
right hand disorder, is denied.      



____________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


